DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 10/15/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1-10,12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perryman et al US PG-Pub (2014/0275847 A1).
Regarding claim 1, Perryman et al discloses a wireless power receiver (see Figs 2A-3) comprising: 
a charging element (220 and battery or charge storage component – not shown) (see Figs 2A-3; par. [0002]-[0004], [0087]); 
a receiving coil (200) configured to wirelessly receive power from a wireless power transmitter (see Figs 1-4; disclosed in par. [0048]-[0057], [0068] and [0092]); 
a rectifier (230) configured to convert an alternating current (AC) voltage generated from the receiving coil to a direct current (DC) voltage, and to output the DC voltage (see Figs 1-4; par. [0087]); 
a voltage converter (210,220) configured to generate a charging current to charge the charging element (220 and battery or charge storage component – not shown), based on the DC voltage output from the rectifier (230) (see Figs 2A; par. [0087]); 
a current measurer (current limiter) configured to measure the charging current transferred to the charging element (220 and battery or charge storage component – not shown) (see par. [0034]-[0035] and [0061]); and 
a controller (240) configured to control a level of the charging current generated from the voltage converter based on a result of the measuring (see Fig 2A-2B; par. [0088]-[0090]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Perryman et al discloses the wireless power receiver of claim 1, wherein the controller (240) is further configured to control the voltage converter (210,220) based on the result of the measuring of the charging current and the DC voltage output from the rectifier (230) (see Fig 2A-2B; par. [0088]-[0090]).
	Regarding claim 3, Perryman et al discloses the wireless power receiver of claim 2, wherein the controller (240) is further configured to compare a magnitude of the DC voltage output from the rectifier (230) and a threshold voltage, and to determine whether to control the voltage converter (210,220) based on a result of the comparing (see Fig 2A-2B; par. [0034], [0061], [0088]-[0090]).
	Regarding claim 4, Perryman et al discloses the wireless power receiver of claim 3, wherein the controller (240) is further configured to transmit a voltage control signal to the voltage converter (210,220), in response to the magnitude of the output voltage being greater than the threshold voltage, and the voltage converter (210,220) is further configured to regulate the magnitude of the DC voltage output from the rectifier (230), in response to the voltage control signal being received (see Fig 2A-2B; par. [0034], [0061], [0088]-[0090]).
	Regarding claim 5, Perryman et al discloses the wireless power receiver of claim 4, wherein the magnitude of the DC voltage output from the rectifier (230) is regulated by the voltage converter (210,220) to reach the threshold voltage (see Figs 1-4; par. [0087]).
	Regarding claim 6, Perryman et al discloses the wireless power receiver of claim 3, wherein the controller (240) is further configured to regulate a magnitude of the threshold voltage based on a change in the level of the charging current (see Fig 2A-2B; par. [0088]-[0090]).
Regarding claim 7, Perryman et al discloses the wireless power receiver of claim 6, wherein the controller (240) is further configured to search for a target threshold voltage that maximizes the level of the charging current based on the change in the level of the charging current occurring by the regulating of the magnitude of the threshold voltage (see Fig 2A-2B; par. [0088]-[0090]).
	Regarding claim 8, Perryman et al discloses the wireless power receiver of claim 6, wherein the controller (240) is further configured to determine a target threshold voltage to be a magnitude of threshold voltage when the level of the charging current is greatest, and to regulate the magnitude of the DC voltage output from the rectifier (230) by controlling the voltage converter (210,220) based on the target threshold voltage (see Fig 2A-2B; par. [0088]-[0090]).
	Regarding claim 9, Perryman et al discloses the wireless power receiver of claim 1, further comprising: 
a capacitor (220) configured to store the DC voltage output from the rectifier (230), wherein a first end of the capacitor (220) is connected to the voltage converter (210,220) and the rectifier (230), and a second end of the capacitor is connected to a reference voltage terminal (see connections in Figs 2A-2B; par. [0087]).
	Regarding claim 10, Perryman et al discloses the wireless power receiver of claim 1, comprises an implantable wireless power receiver configured to be implanted in a living body (see Fig 2A-2B, 3-8; abstract; par. [0005], [0006], [0023], [0025]-[0026], [0079], [0094]-[0095]).
Regarding claim 12, Perryman et al discloses the wireless power reception method to be performed by a wireless power receiver (see Figs 2A-3), comprising: 
wirelessly receiving power from a wireless power transmitter through a receiving coil (200) (see Figs 1-4; disclosed in par. [0048]-[0057], [0068] and [0092]); 
converting an alternating current (AC) voltage generated from the receiving coil to a direct current (DC) voltage, using a rectifier (230) (see Figs 1-4; par. [0087]); 
generating a charging current to charge a charging element (220 and battery or charge storage component – not shown) and transferring the generated charging current to the charging element, using a voltage converter (210,220) (see Figs 1-4; par. [0087]); 	
measuring (current limiter) the charging current transferred to the charging element (220 and battery or charge storage component – not shown) (see par. [0034]-[0035] and [0061]); and 
searching for a target charging current by controlling (240) the voltage converter (210,220) based on a result of the measuring (see Fig 2A-2B; par. [0034]-[0035], [0061] [0088]-[0090]).
Regarding claim 13, Perryman et al discloses the wireless power reception method of claim 12, wherein a level of the charging current is regulated by the controlling (240) of the voltage converter (210,220) (see Fig 2A-2B; par. [0088]-[0090]).
	Regarding claim 14, Perryman et al discloses the wireless power reception method of claim 12, wherein the searching comprises: 
comparing a magnitude of the DC voltage output from the rectifier (230) and a threshold voltage; and determining whether to control the voltage converter (210,220) based on a result of the comparing (see Fig 2A-2B; par. [0034], [0061], [0088]-[0090]).
	Regarding claim 15, Perryman et al discloses the wireless power reception method of claim 14, wherein the determining of whether to control the voltage converter (210,220) comprises: 
transferring a voltage control signal to the voltage converter (210,220), in response to the magnitude of the DC voltage output from the rectifier (230) being greater than the threshold voltage, and the voltage converter (210,220) being configured to regulate the magnitude of the DC voltage output from the rectifier (230), in response to the voltage control signal being received (see Figs 1-4; par. [0087]).
	Regarding claim 16, Perryman et al discloses the wireless power reception method of claim 14, wherein the searching comprises: determining (240) whether to regulate the threshold voltage based on a change in a level of the charging current (see 240 in Fig 2A-2B; par. [0088]-[0090]).
	Regarding claim 17, Perryman et al discloses the wireless power reception method of claim 16, wherein the searching comprises: searching (240) for a target threshold voltage that maximizes the level of the charging current based on the change in the level of the charging current occurring by the regulating of the threshold voltage (see Fig 2A-2B; par. [0088]-[0090]).
Regarding claim 18, Perryman et al discloses the wireless power reception method of claim 16, wherein the searching comprises: determining (240) a target threshold voltage that is a magnitude of the threshold voltage when the level of the charging current is greatest; and regulating the magnitude of the DC voltage output from the rectifier (230) by controlling the voltage converter (210,220) based on the determined target threshold voltage (see Fig 2A-2B; par. [0088]-[0090]).
Regarding claim 20, Perryman et al discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the wireless power reception method of claim 12 (see circuitry in par. [0006], [0029] and [0093]).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al US PG-Pub (2014/0275847 A1) in view of Kassayan et al US PG-Pub (2010/0194333 A1).
Regarding claim 11, Perryman et al discloses the wireless power receiver of claim 1;
Perryman et al does not clearly discloses wherein the wireless power transmitter is comprises a smartphone, a tablet personal computer (PC), a cellular phone, an electronic notebook, or a wearable electronic device;
However, Kassayan et al is an analogous art pertinent to the problem to be solved in this application in which discloses an intra-oral charging systems and methods (see Figs 1-10) and further discloses wherein the wireless power transmitter (122/222) is comprises a smartphone, a tablet personal computer (PC), a cellular phone, an electronic notebook, or a wearable electronic device (see Figs 1,9-10 and par. [0049]-[0055]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Perryman in view of Kassayan et al by including wherein the wireless power transmitter is comprises a smartphone, a tablet personal computer (PC), a cellular phone, an electronic notebook, or a wearable electronic device in order to provide an external charger for charging a portable appliance having an appliance charger coil with open ends defining a fraction of an electromagnetic loop using a charger base having a base charger coil with open ends defining the rest of the electromagnetic loop. The appliance charger coil and the base charger coil in combination complete an electromagnetic circuit for inductive charging (Kassayan et al, par. [0005]).
Regarding claim 19, Perryman et al discloses the wireless power reception method of claim 12;
 wherein the wireless power receiver comprises an implantable wireless power receiver configured to be implanted in a living body (see Fig 2A-2B, 3-8; abstract; par. [0005], [0006], [0023], [0025]-[0026], [0079], [0094]-[0095]); 
Perryman et al does not clearly discloses the wireless power transmitter comprises a smartphone, a tablet personal computer (PC), a cellular phone, an electronic notebook, or a wearable electronic device.
However, Kassayan et al is an analogous art pertinent to the problem to be solved in this application in which discloses an intra-oral charging systems and methods (see Figs 1-10) and further discloses wherein the wireless power transmitter (122/222) is comprises a smartphone, a tablet personal computer (PC), a cellular phone, an electronic notebook, or a wearable electronic device (see Figs 1,9-10 and par. [0049]-[0055]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Perryman in view of Kassayan et al by including wherein the wireless power transmitter comprises a smartphone, a tablet personal computer (PC), a cellular phone, an electronic notebook, or a wearable electronic device for charging a portable appliance having an appliance charger coil with open ends defining a fraction of an electromagnetic loop using a charger base having a base charger coil with open ends defining the rest of the electromagnetic loop. The appliance charger coil and the base charger coil in combination complete an electromagnetic circuit for inductive charging (Kassayan et al, par. [0005]).
Examiner Note
7.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abolfathi et al (US 2010/0290647 A1) discloses a digital audio player device can be attached, adhered, or otherwise embedded into or upon a removable oral appliance or other oral device to form an intraoral MP3 player. In another embodiment, the device provides an electronic and transducer device that can be attached, adhered, or otherwise embedded into or upon a removable oral appliance or other oral device to form a DAP. Such an oral appliance may be a custom-made device fabricated from a thermal forming process utilizing a replicate model of a dental structure obtained by conventional dental impression methods. The electronic and transducer assembly may receive incoming sounds either directly or through a receiver to process and amplify the signals and transmit the processed sounds via a vibrating transducer element coupled to a tooth or other bone structure, such as the maxillary, mandibular, or palatine bone structure.
Kassayan (US 2009/0270032 A1) discloses methods and apparatus for signal transmission via body conduction are disclosed herein. The assembly may be attached, adhered, or otherwise embedded into or upon a removable oral appliance to form a hearing aid assembly. Such an oral appliance may be a custom-made device which can enhance and/or optimize received data and/or audio signals for vibrational conduction to the user. Data and/or audio signals may be encoded and transmitted or received along or through the user's body to an oral appliance contained within or along the user's mouth. Alternatively, information may be transmitted between various other devices over the user's body aside from an oral appliance. The encoded signals may be decoded and the auditory signals may be transmitted via vibrational conductance to the user.
Meadows (US 6,658,124) discloses the system has a hearing aid that includes an energy storage device that is rechargeable and includes a secondary coil that is coupled to the energy storage device. An inductive charger includes a primary coil that encircles the secondary coil and is coaxial with a reservoir throat. A cylindrical part is removably insertable into the reservoir throat and the secondary coil is made coaxial to the cylindrical part. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836